Citation Nr: 0624123	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-20 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

Regarding the appellant's claim for separate 10 percent 
ratings, the VA appealed the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005), which held more than a single 10-
percent disability evaluation could be provided for bilateral 
tinnitus.  The VA Secretary imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith which 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a disability 
rating for tinnitus of greater than 10 percent is sought.  As 
a consequence of the holding in Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006) (Federal Circuit), the VA Secretary 
rescinded stay and directed the Board to resume adjudication 
of the previously stayed claims.  The Board's review of the 
veteran's claim may now proceed.


FINDINGS OF FACT

1.  The veteran has been awarded a single 10 percent 
evaluation for his tinnitus, which is the maximum disability 
evaluation for unilateral or bilateral tinnitus that may be 
assigned pursuant to the applicable disability rating 
criteria.

2.  The veteran did not appeal the April 20, 1999 RO rating 
decision that assigned a single 10 percent evaluation for 
tinnitus retroactive to October 24, 1997. 

3.  The April 20, 1999 RO rating decision that assigned a 
single 10 percent evaluation for tinnitus represented a valid 
exercise of rating judgment, and was adequately supported by 
the evidence then of record and the applicable law and 
regulations, and was not undebatably erroneous. 




CONCLUSIONS OF LAW

1.  The veteran's claim for dual (separate) 10 percent 
disability ratings for bilateral tinnitus is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 7104(c) (West 2002); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002) and as 
amended at 68 Fed. Reg. 25823, May 14, 2003; Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The April 20, 1999 RO rating decision that assigned a 
single 10 percent evaluation for tinnitus did not constitute 
CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).  The VCAA would be 
clearly applicable to this claim if the effective date of the 
new law were the sole consideration.  However, though seemly 
ubiquitous in its application, this case presents two of the 
judicially recognized exceptions.  Here the extant law 
regarding compensation for tinnitus controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions).  See also Sabonis, supra.  

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision that assigned the initial single 
evaluation for bilateral tinnitus, VA has no further duty to 
notify the appellant of the evidence required to substantiate 
this aspect of the appeal or to assist him in developing 
evidence since the evaluation of a CUE claim is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) holding, in order to 
constitute CUE, the alleged error must have been outcome 
determinative and the error must have been based upon the 
evidence of record at the time of the original decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).


Analysis

Turning to the merits of the claims, this matter turns on the 
interpretation of the applicable regulation, as the facts are 
not in dispute.  In summary, the RO received the veteran's 
application for service connection for tinnitus in October 
1997, wherein he stated that the disorder was shown on a 
recent VA audiolgy examination and that it was the result of 
acoustic trauma during his military service.  The September 
1997 VA audiology examination that he referred to did not 
mention tinnitus and the examination in May 1998 that 
reported tinnitus secondary to acoustic trauma did not 
specify whether the tinnitus was unilateral or bilateral.  

The RO rating decision in August 1998 granted service 
connection for tinnitus as secondary to the previously 
service connected hearing loss, which was bilateral, and 
denied service connection for tinnitus as a result of 
acoustic trauma.  The RO assigned a noncompensable (0 
percent) evaluation on the basis that the complained of 
tinnitus was not shown to be persistent as a result of 
acoustic trauma, concussion or head injury.  The veteran 
disagreed with this determination.  Upon further review, the 
April 20, 1999 rating decision granted a single 10 percent 
rating for tinnitus effective from October 24, 1997, under 
the version of 38 C.F.R. § 4.87, Code 6260 then in effect.  
The April 1999 decision approved by the Director, VA 
Compensation and Pension Service, revised the August 1998 
decision on the basis of difference of opinion.  The decision 
in April 1999 noted that the veteran complained of ringing in 
the right ear on a VA examination in April 1973 ("Rt ear 
rings" and examiner reporting "No tinnitus") and that the 
May 1998 examination reported tinnitus secondary to acoustic 
trauma.  The service medical records showed a single 
reference in June 1970 to "Loss of hearing in right ear 
caused by a blast". There was no reference to any hearing 
loss or ear trouble on the separation medical examination in 
December 1971.  Again, there was no specificity in the 
record, including the notice of disagreement, as to whether 
the complained of tinnitus was unilateral or bilateral.  The 
RO issued notice in June 1999.  

In January 2003, the RO received a claim for dual (separate) 
ratings for tinnitus in each ear, that stated veteran "is 
currently rated at a combined rating of 10% for service 
connected bilateral tinnitus", and, asserting CUE, requested 
that a corrected rating decision be issued with the effective 
date the same as the original grant.  After the February 2003 
rating decision, the RO issued a statement of the case in 
June 2003 that explained, in essence, that the single 10 
percent evaluation in the regulation recognized a unilateral 
or bilateral disorder.  The RO addressed the claim of CUE 
separately in a supplemental statement of the case it issued 
in March 2004.  The revised rating criteria published after 
the veteran filed his claim for dual 10 percent ratings 
specifically precluded separate ratings and it did not have 
retroactive effect.  In light of the recent appellate court 
ruling the criteria in effect before June 2003 are not more 
favorable.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE.  A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992),

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  For example, changed 
diagnosis, failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation.  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Eddy v. Brown, 9 Vet. App. 
52, 57 (1996), Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).  
See, also, Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The applicable rating scheme in April 1999 provided a 10 
percent rating for tinnitus, persistent as a symptom of head 
injury, concussion or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  Thus, with regard to the 
question of CUE in the April 1999 RO decision, the argument, 
in essence, is that it was undebatable that the veteran had 
bilateral tinnitus all along and that the applicable rating 
provision in effect was improperly applied.  This argument 
fails in light of the facts known to the RO in April 1999.  A 
careful reading of the record shows that there was no 
reference to bilateral tinnitus at any time during the 
initial adjudication of the claim or when the RO issued the 
April 1999 rating decision.  All that could be argued with 
any plausibility is that the veteran had a right ear tinnitus 
based on the record in service that referred to a blast 
injury to the right ear, and the complaint in 1973 that he 
had ringing in the right ear.  With that being said, the 
record had ample support for the 10 percent evaluation since 
there was no evidence in a contemporaneous examination 
report, or any history to bilateral tinnitus.  Thus, the 
rationale for the April 1999 rating had ample support in the 
record.  The record was essentially no different than it 
existed when the RO granted service connection in August 
1998, and the only change was the interpretation of whether 
the tinnitus was the result of acoustic trauma.  

The Board notes the representative's argument with regard to 
CUE is based on an assumed fact of bilateral tinnitus having 
been in existence when the April 1999 decision was rendered.  
The record available in April 1999 included competent 
contemporaneous medical evidence and service medical records 
that did not mention bilateral tinnitus and there was no 
other evidence from which it was undebatable that tinnitus 
was a bilateral disorder.  In view of the record which is not 
disputed as to its content, the argument for CUE is nothing 
more than a disagreement with how the evidence was weighed 
and evaluated, which is not a valid basis to substantiate a 
claim of CUE.  The veteran's January 2003 statement that he 
was rated for "service-connected bilateral tinnitus" is the 
first reference to bilateral tinnitus in the record and it 
does not serve to establish CUE in the April 1999 decision 
based on the facts.  The regulation was undebatably applied 
correctly in April 1999 in view of the evidence regarding 
tinnitus at that time.  Russell, supra. 

Regarding the claim for dual or separate ratings on a basis 
other than CUE, the VA General Counsel in VAOPGCPREC 2-03 
analyzed the requirements of the various versions of Code 
6260 and the effect of other provisions of the law, including 
38 C.F.R. § 4.25(b), and the nature of the disability known 
as tinnitus.  
The opinion explained that bilateral tinnitus comprised a 
single disability for VA rating purposes under all of the 
versions of Code 6260.  Therefore, regardless of whether 
tinnitus was perceived as unilateral, bilateral, or in the 
head, the original and the revised versions of Code 6260 
authorized only a single 10 percent rating for tinnitus and 
precluded the assignment of separate ratings for bilateral 
tinnitus.  The undifferentiated nature of the source of the 
noise that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed rulemaking 
(67 Fed. Reg. 59,033 (Sept. 19, 2002), of rating tinnitus as 
a single disease entity.  38 U.S.C.A. § 7104(c) (West 2002); 
Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The argument for a higher rating is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) which states that disabilities resulting from a 
single disease entity are to be rated separately.  In 
essence, the Veterans Court decision in Smith approved the 
construction of section 4.25(b) to bilateral tinnitus that 
the representative relies on, in part, to support the present 
appeal. 

However, on review of the respective positions, the Federal 
Circuit reversed the Veterans Court's decision in Smith, 
deferring to the VA interpretation of Diagnostic Code 6260 
and section 4.25(b) which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is bilateral or unilateral.  The opinion stated that 
an agency interpretation of its own regulations was entitled 
to substantial deference where as here it was not plainly 
erroneous or inconsistent with the regulations.  In addition, 
the Federal Circuit observed that prior legal precedent 
supported the VA interpretation of the rating scheme.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995) where a 
claimant with bilateral tinnitus sought an increased rating, 
it was noted that "the appellant is already rated at 10%, 
the highest level possible under the regulations for 
tinnitus".  The opinion also noted the previously referenced 
agency position in the VA General Counsel opinion and that 
the VA interpretation of its regulations did not require 
observance of administrative procedural formalities 
associated with statutory interpretation in order to be 
afforded deference.  Smith, 451 F.3d at 1351-52.

Where, as in this case, the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See, e.g., Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  Accordingly, as the veteran is 
in receipt of the highest rating for tinnitus allowed by law, 
the appeal for dual (separate) 10 percent ratings for 
bilateral tinnitus must be denied as a matter of law.


ORDER

Entitlement to dual (separate) 10 percent ratings for 
bilateral tinnitus, to include on the basis of CUE is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


